Exhibit 99.1 **For Immediate Release** For more information, contact: Victor Karpiak, President and Chief Executive Officer Kari Stenslie,Chief Financial Officer (425) 255-4400 First Financial Northwest, Inc. Reports Net Income of $622,000 or $0.04 Per Share for the First Quarter of 2012 Renton, Washington – April 20, 2012 - First Financial Northwest, Inc. (the “Company”) (NASDAQ GS: FFNW), the holding company for First Savings Bank Northwest (the “Bank”), today reported net income for the quarter ended March 31, 2012 of $622,000, or $0.04 per diluted share, compared to net income of $927,000, or $0.05 per diluted share for the quarter ended December 31, 2011 and net income of $1.4 million, or $0.08 per diluted share for the quarter ended March 31, 2011. “Our earnings remain positive, although our performance is still highly dependent on the national and local economies. The recent termination of our Consent Order reflects the progress we have made in reducing our nonperforming assets, strengthening our capital position, improving our earnings and improving the overall condition of the Bank. Building on this progress remains subject to continuing economic improvement in our market area. During the first quarter, our net income was $622,000, contributing to our steady rise in book value per share to $9.71 at March 31, 2012 from $9.64 at December 31, 2011. We will continue to keep our main objective in mind, which is to enhance shareholder value while providing a quality customer experience,” stated Victor Karpiak, Chairman, President and Chief Executive Officer of First Financial Northwest, Inc. Highlights for the quarter ended March 31, 2012 include: · The Consent Order (“Order”) was terminated by the Federal Deposit Insurance Corporation (“FDIC”) and the Washington State Department of Financial Institutions (“DFI”) effective March 27, 2012 and replaced witha Memorandum of Understanding (“MOU”), which is an informal regulatory action with the FDIC and DFI; · Nonperforming assets decreased $905,000 to $48.8 million at March 31, 2012 from December 31, 2011 and decreased $33.5 million, or 40.7%, from March 31, 2011; 1 · Sales of other real estate owned (“OREO”) totaled $5.1 million during the quarter, generating a net gain on sales of $221,000; · Net interest margin increased to 3.11% for the quarter ended March 31, 2012 from 2.96% for the quarter ended December 31, 2011, as compared to 3.09% for the quarter ended March 31, 2011; · Net gain on sales of investments during the quarter totaled $194,000; · The Bank’s Tier 1 and total risk-based capital ratios at March 31, 2012 were 14.28% and 25.46%, respectively. Based on management’s evaluation of the adequacy of the allowance for loan losses, a provision of $1.7 million was required for the first quarter of 2012, an increase of $1.1 million from the fourth quarter of 2011. This increase was primarily the result of a $2.6 million loan charge-off related to one commercial real estate loan. The borrower was current on his payments at March 31, 2012, however the borrower lost tenants, which will severely impact cash flow. As a consequence, the Bank reclassified this loan as impaired and charged it down to its estimated fair value during the first quarter of 2012. This loan was the primary reason for the increase in nonperforming loans at March 31, 2012 from December 31, 2011. Management continues to be proactive in assessing the risk inherent in the loan portfolio and when it is determined that a loan is impaired, the amount of the loss is quantified and immediately charged-off. The allowance for loan losses decreased $1.7 million to $14.8 million at March 31, 2012, compared to $16.5 million at December 31, 2011. The decrease in the allowance for loan losses reflected net charge-offs of $3.4 million and a $25.0 million decrease in the size of our loan portfolio, partially offset by increases to some of the economic factors utilized in the calculation of the allowance for loan losses during the first quarter of 2012. Construction/land development loans continued to decrease, from 3.5% of total loans at December 31, 2011 to 2.8% of total loans at March 31, 2012. The allowance for loan losses represented 56.22% of nonperforming loans and 2.13% of total loans at March 31, 2012, compared to 69.89% and 2.29%, respectively, at December 31, 2011. 2 The following table presents a breakdown of our troubled debt restructured loans (“TDRs”): March 31, One Year Increase/(Decrease) (In thousands) Nonperforming TDRs: One-to-four family residential $ $ $ ) Commercial real estate ) Construction/land development ) Total nonperforming TDRs ) Performing TDRs: One-to-four family residential ) Multifamily ) Commercial real estate Consumer 70 70 - Total performing TDRs ) Total TDRs $ $ $ ) During the first quarter of 2012, TDRs decreased $2.1 million to $69.2 million, as compared to $71.3 million at December 31, 2011. At March 31, 2012, 94.7% were performing in accordance with their repayment terms. One-to-four family residential loans represented 79.0% of total TDRs at March 31, 2012, compared to 79.6% at December 31, 2011. The following table presents a breakdown of our nonperforming assets: Three Month One Year March 31, December 31, March 31, Increase / Increase / (Decrease) (Decrease) (In thousands) Nonperforming loans: One-to-four family residential $ ) $ ) Multifamily - Commercial real estate ) Construction/land development ) ) Consumer - 19 Total nonperforming loans ) OREO ) ) Total nonperforming assets $ ) $ ) Nonperforming assets as a percent of total assets % % % 3 Nonperforming loans increased $2.7 million to $26.4 million at March 31, 2012, compared to $23.7 million at December 31, 2011, and delinquent loans decreased $1.8 million to $25.0 million at March 31, 2012, as compared to $26.8 million at December 31, 2011. The difference in activity between nonperforming loans and delinquent loans was due to the commercial real estate loan previously discussed, which is current for delinquency purposes but has been classified as impaired and nonperforming based on its future cash flow potential. Nonperforming assets continued to decrease to $48.8 million at March 31, 2012, from $49.7 million at December 31, 2011, as we continue to sell our OREO properties. The following table presents a breakdown of our OREO by county and type of property at March 31, 2012: County Number of Percent of King Pierce Kitsap All Other Total OREO Properties Total OREO (Dollars in thousands) OREO: One-to-four family residential $ 33 % Commercial real estate 32 Construction/land development 21 Total OREO $ 86 % OREO decreased $3.6 million, or 13.8%, to $22.4 million at March 31, 2012, from $26.0 million at December 31, 2011, as sales and write-downs of OREO exceeded transfers of loans into OREO during the quarter. We sold $5.1 million of OREO during the first quarter of 2012, generating a net gain of $221,000. We evaluate our OREO inventory quarterly. As a result of this evaluation, we expensed $310,000 related to the decline in the market value of OREO properties and $489,000 of additional expenses related to OREO during the quarter ended March 31, 2012. We continue to actively market our OREO properties in an effort to minimize the amount of holding costs incurred. Net interest income for the first quarter of 2012 increased $87,000 to $7.7 million compared to the fourth quarter of 2011 and decreased $910,000 compared to the same period in 2011. Interest income decreased $2.5 million to $11.2 million for the first quarter of 2012 from the same quarter in 2011, primarily due to the $133.5 million or 16.1% decrease in our average loan portfolio. The decline in our loan portfolio was the result of weak loan demand from credit-worthy borrowers, paydowns due to normal borrower activity, short sales, charge-offs and transfers of nonperforming loans to OREO. Interest income for the first quarter of 2012 decreased $484,000 to $11.2 million compared to the fourth quarter of 2011. 4 Interest expense decreased $1.6 million to $3.5 million for the quarter ended March 31, 2012, as compared to the same period a year ago. The decline in our total interest expense was principally the result of an $844,000 decrease as a result of a $126.4 million decline in average certificates of deposit during the first quarter of 2012 compared to the same quarter in 2011.The decrease in our certificates of deposit was a result of the low interest rate environment and customers choosing other investment options. Also contributing to the total decline in interest expense was a $793,000 decrease caused by a 41 basis point decline in our cost of funds during the first quarter of 2012 to 1.62% as compared to 2.03% during the first quarter of 2011. The decrease in our cost of funds was due to new and renewing certificates of deposit pricing at lower interest rates. Interest expense for the first quarter of 2012 decreased $571,000 to $3.5 million from the fourth quarter of 2011. Noninterest income for the quarter ended March 31, 2012 decreased $315,000 to $281,000 from the same quarter in 2011. We recorded $194,000 in net gains on sales of investments during the quarter ended March 31, 2012, compared to $511,000 during the same quarter in 2011. During the first quarter of 2012, we sold $10.8 million of long-term, fixed-rate, mortgage-backed securities and purchased $25.5 million of variable-rate investments. These transactions were executed to continue improving the Bank’s interest rate risk profile. Noninterest income for the first quarter of 2012 decreased $274,000 from the fourth quarter of 2011 due to lower gains on the sale of investments during the quarter. Noninterest expense for the quarter ended March 31, 2012 decreased $961,000 from the same quarter in 2011. Noninterest expense for the first quarter of 2012 decreased $1.0 million to $5.6 million from $6.6 million as compared to the fourth quarter of 2011. The decrease in noninterest expense for both periods was primarily due to a decrease in FDIC deposit insurance expense as a result of the termination of the Order, coupled with decreases in OREO related expenses. Termination of Regulatory Order On March 27, 2012 the Bank’s regulators, the FDIC and the DFI terminated the Order with the Bank that was put in place on September 22, 2010. The termination of the Order was the result of the steps we took in complying with the Order and reducing our level of classified assets, increasing earnings, augmenting management and improving the overall condition of the Bank. The Order was replaced with an MOU, which is 5 an informal regulatory action with the FDIC and DFI. Further information on the MOU is contained in the Form 8-K we filed with the SEC on April 2, 2012. First Financial Northwest, Inc. is the parent company of First Savings Bank Northwest, a Washington chartered stock savings bank headquartered in Renton, Washington, serving the Puget Sound Region through its full-service banking office. We are a part of the ABA NASDAQ Community Bank Index. For additional information about us, please visit our website at www.fsbnw.com and click on the “Investor Relations” section. 6 Forward-looking statements: Certain matters discussed in this press release may contain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. These forward-looking statements relate to, among other things, expectations of the business environment in which we operate, projections of future performance, perceived opportunities in the market, potential future credit experience, and statements regarding our mission and vision. These forward-looking statements are based upon current management expectations and may, therefore, involve risks and uncertainties. Our actual results, performance, or achievements may differ materially from those suggested, expressed, or implied by forward-looking statements as a result of a wide variety or range of factors including, but not limited to: the credit risks of lending activities, including changes in the level and trend of loan delinquencies and write-offs that may be impacted by deterioration in the housing and commercial real estate markets and may lead to increased losses and nonperforming assets in our loan portfolio, and may result in our allowance for loan losses not being adequate to cover actual losses, and require us to materially increase our reserves; changes in general economic conditions, either nationally or in our market areas; changes in the levels of general interest rates, and the relative differences between short and long term interest rates, deposit interest rates, our net interest margin and funding sources; fluctuations in the demand for loans, the number of unsold homes and other properties and fluctuations in real estate values in our market areas; results of examinations of us by the Board of Governors of the Federal Reserve System and our bank subsidiary by the Federal Deposit Insurance Corporation, the Washington State Department of Financial Institutions, Division of Banks or other regulatory authorities, including the possibility that any such regulatory authority may, among other things, institute additional enforcement actions against the Company or the Bank, to take additional corrective action and refrain from unsafe and unsound practices, which may also require us to increase our reserve for loan losses, write-down assets, change our regulatory capital position or affect our ability to borrow funds or maintain or increase deposits, which could adversely affect our liquidity and earnings; our compliance with regulatory enforcement actions; the requirements and restrictions that have been imposed upon the Bank under the memoranda of understanding with the FDIC and the Washington DFI and the possibility that the Bank will be unable to fully comply with this enforcement action which could result in the imposition of additional requirements or restrictions; our ability to pay dividends on our common stock; our ability to attract and retain deposits; further increases in premiums for deposit insurance; our ability to control operating costs and expenses; the use of estimates in determining the fair value of certain of our assets, which estimates may prove to be incorrect and result in significant declines in valuation; difficulties in reducing risk associated with the loans on our balance sheet; staffing fluctuations in response to product demand or the implementation of corporate strategies that affect our work force and potential associated charges; computer systems on which we depend could fail or experience a security breach; our ability to retain key members of our senior management team; costs and effects of litigation, including settlements and judgments; our ability to implement our branch expansion strategy; our ability to successfully integrate any assets, liabilities, customers, systems, and management personnel we have acquired or may in the future acquire into our operations and our ability to realize related revenue synergies and cost savings within expected time frames and any goodwill charges related thereto; our ability to manage loan delinquency rates; increased competitive pressures among financial services companies; changes in consumer spending, borrowing and savings habits; legislative or regulatory changes that adversely affect our business including changes in regulatory policies and principles, including the interpretation of regulatory capital or other rules; the impact of the Dodd-Frank Wall Street Reform and Consumer Protection Act and the implementing regulations; the availability of resources to address changes in laws, rules, or regulations or to respond to regulatory actions; adverse changes in the securities markets; inability of key third-party providers to perform their obligations to us; changes in accounting policies and practices, as may be adopted by the financial institution regulatory agencies or the Financial Accounting Standards Board, including additional guidance and interpretation on accounting issues and details of the implementation of new accounting methods; the economic impact of war or any terrorist activities; other economic, competitive, governmental, regulatory, and technological factors affecting our operations; pricing, products and services; and other risks detailed in our reports filed with the Securities and Exchange Commission, including our Annual Report on Form 10-K for the year ended December 31, 2011. Any of the forward-looking statements that we make in this Press Release and in the other public statements we make may turn out to be wrong because of the inaccurate assumptions we might make, because of the factors illustrated above or because of other factors that we cannot foresee. Because of these and other uncertainties, our actual future results may be materially different from those expressed in any forward-looking statements made by or on our behalf. Therefore, these factors should be considered in evaluating the forward-looking statements, and undue reliance should not be placed on such statements. We undertake no responsibility to update or revise any forward-looking statements. 7 FIRST FINANCIAL NORTHWEST, INC. AND SUBSIDIARIES Consolidated Balance Sheets (Dollars in thousands, except share data) (Unaudited) Three Month One Year March 31, December 31, March 31, Increase/ Increase/ Assets (Decrease) (Decrease) Cash on hand and in banks $ $ $ % % Interest-bearing deposits ) ) Investments available-for-sale, at fair value ) Loans receivable, net of allowance of $14,832, $16,559 and $20,250 ) ) Premises and equipment, net ) ) Federal Home Loan Bank stock, at cost - - Accrued interest receivable ) Federal income tax receivable ) ) Other real estate owned ("OREO") ) ) Prepaid expenses and other assets ) ) Total assets $ $ $ ) ) Liabilities and Stockholders' Equity Interest-bearing deposits $ $ $ ) ) Noninterest-bearing deposits ) Advances from the Federal Home Loan Bank - ) Advance payments from borrowers for taxes and insurance ) Accrued interest payable ) Other liabilities ) ) Total liabilities ) ) Commitments and contingencies Stockholders' Equity Preferred stock, $0.01 par value; authorized 10,000,000 shares, no shares issued or outstanding - Common stock, $0.01 par value; authorized 90,000,000 shares; issued and outstanding 18,805,168 shares at March 31, 2012, December 31, 2011 and March 31, 2011, respectively - - Additional paid-in capital Retained earnings, substantially restricted Accumulated other comprehensive income, net of tax Unearned Employee Stock Ownership Plan ("ESOP") shares ) Total stockholders' equity Total liabilities and stockholders' equity $ $ $ ) ) 8 FIRST FINANCIAL NORTHWEST, INC. AND SUBSIDIARIES Consolidated Income Statements (Dollars in thousands, except share data) (Unaudited) Quarters Ended Three Month March 31, December 31, March 31, Increase/ (Decrease) Interest income Loans, including fees $ $ $ ) % Investments available-for-sale 647 ) Interest-bearing deposits 97 107 76 ) Total interest income $ $ $ ) Interest expense Deposits 3,501 ) Federal Home Loan Bank advances 522 ) Total interest expense $ $ $ ) Net interest income Provision for loan losses Net interest income after provision for loan losses $ $ $ ) Noninterest income Net gain on sale of investments ) Other 87 70 85 Total noninterest income $ $ $ ) Noninterest expense Salaries and employee benefits Occupancy and equipment Professional fees ) Data processing ) Gain on sale of OREO property, net ) ) ) OREO market value adjustments ) OREO related expenses, net ) Regulatory assessments 97 ) Insurance and bond premiums ) Marketing 52 51 61 Other general and administrative ) Total noninterest expense $ $ $ ) Income before provision for federal income taxes ) Provision for federal income taxes 48 - - Net income $ $ $ ) Basic earnings per share $ $ $ ) Diluted earnings per share $ $ $ ) 9 The following table presents a breakdown of our loan portfolio (unaudited): March 31, 2012 December 31, 2011 Amount Percent Amount Percent (Dollars in thousands) One-to-four family residential (1) $ % $ % Multifamily: Permanent Construction - - Commercial real estate: Permanent Construction Land Construction/land development (2): One-to-four family residential Multifamily Commercial Land development Business Consumer Total loans % % Less: Loans in process Deferred loan fees, net ALLL Loans receivable, net $ $ Includes $146.2 million and $147.4 million of non-owner occupied loans at March 31, 2012 and December 31, 2011,respectively. Excludes construction loans that will convert to permanent loans. We consider these loans to be "rollovers" in that one loan is originated for both the construction loan and permanent financing. These loans are classified according to the underlying collateral. As a result, at March 31, 2012, we had $12.5 million, or 5.5%, of our total commercial real estate portfolio and no one-to-four family residential or multifamily loans in these "rollover" type of loans. At December 31, 2011, we had $12.5 million, or 5.4%, of our total commercial real estate portfolio and $3.5 million, or 3.1%, of our total multifamily loan portfolio and no one-to-four family residential loans in these "rollover" type of loans. At both March 31, 2012 and December 31, 2011, $1.8 million of commercial real estate land loans were not included in the construction/ land development category because we classify raw land or buildable lots where we do not intend to finance the construction as commercial real estate land loans. 10 FIRST FINANCIAL NORTHWEST, INC. AND SUBSIDIARIES Key Financial Ratios (Unaudited) At or For the Quarters Ended March 31, 2012 December 31, 2011 March 31, 2011 (Dollars in thousands, except share data) Performance Ratios: Return on assets % % % Return on equity Equity-to-assets Interest rate spread Net interest margin Average interest-earning assets to average interest-bearing liabilities Efficiency ratio Noninterest expense as a percent of average total assets Book value per common share $ $ $ Capital Ratios (1): Tier 1 leverage % % % Tier 1 risk-based Total risk-based Asset Quality Ratios: Nonperforming loans as a percent of total loans % % % Nonperforming assets as a percent of total assets ALLL as a percent of total loans, net of undisbursed funds ALLL as a percent of nonperforming loans, net of undisbursed funds Net charge-offs to average loans receivable, net Allowance for Loan Losses: Allowance for loan losses, beginning of the quarter $ $ $ Provision Charge-offs ) ) ) Recoveries 13 Allowance for loan losses, end of the quarter $ $ $ Nonperforming Assets (2): Nonperforming loans (3): Nonaccrual loans $ $ $ Nonaccrual troubled debt restructured loans Total nonperforming loans OREO Total nonperforming assets $ $ $ Performing troubled debt restructured loans $ $ $ (1) Capital ratios are for First Savings Bank Northwest only. (2) Loans are reported net of undisbursed funds. (3) There were no loans 90 days or more past due and still accruing interest. 11
